In an action to recover damages for personal injuries by the infant plaintiff and by the father to recover for expenses incurred, it appeared that the plaintiff fell from the landing down a stairs in a multiple dwelling house, and it was claimed that the fall was caused by an incumbrance on the landing, consisting of a beach chair and a cloth attached thereto, which was permitted to remain for a considerable period of time with the knowledge of the owner. Judgment for the plaintiffs unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.